686 So. 2d 758 (1997)
George WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1104.
District Court of Appeal of Florida, First District.
January 16, 1997.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee; appellant pro se, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Appellant has also filed a brief in proper person. Having reviewed the entire record, and considered the issue raised by appellant, we agree that no reversible error occurred. Accordingly, we affirm the revocation of appellant's probation, and the sentence imposed. However, we note that it does not appear that a written order was entered revoking appellant's probation. On remand, the trial court is directed to *759 enter a written order, consistent with its oral pronouncement, revoking appellant's probation. Appellant need not be present.
AFFIRMED and REMANDED, with directions.
MINER, WEBSTER and LAWRENCE, JJ., concur.